DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-15 is sufficiently related that a thorough search of the subject matter of any one group of claims would necessarily encompass a search for the subject matter of the remaining claims, and thus the examination of the entire application could be made without serios burden (Remarks filed on 05/13).  
The examiner respectfully disagrees. Claim 12, which is drawn to an apparatus, merely recites (i) a reactor comprising a catalyst containing a hydrogenation metal and (ii) a rectification column connected downstream of the reactor. The examiner notes that the subject matter of claim 12 is not necessarily commensurate or narrower in scope relative to that of claim 1. Therefore, a search of the subject matter of claim 12 would not necessarily encompass that of claim 1, or vice versa. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 2, and 8 are objected to because of the following informalities.  
Claim 1, lines 12-13: The limitation “the stream of material which is enriched with isobutane and isobutene” should read “the stream of material which is concentrated in isobutane and isobutene” for consistency with the previous recitation of “a stream of material which is concentrated in isobutane and isobutene” at line 4.
Claim 1, line 16: For clarity, Applicant is suggested to amend the limitation “this stream of material” to state “the stream of material which is concentrated in isobutene.” 
Claim 1, line 18: The limitation “the bottom product” lacks antecedent basis and should read “[[the]] a bottom product.”
Claim 1, line 22: The limitation “the overhead product” lacks antecedent basis and should read “[[the]] an overhead product.”
Claim 1, line 27: The limitation “the bottom product” lacks antecedent basis and should read “[[the]] a bottom product.”
Claim 2, line 9: The limitation “the reaction product stream” lacks antecedent basis and should read “[[the]] a reaction product stream.”
Claim 2, line 14: The limitation “the overhead product” lacks antecedent basis and should read “[[the]] an overhead product.”
Claim 8, line 2: The limitation “the recycle stream” lacks antecedent basis and should state “[[the]] a recycle stream.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a support, preferably an aluminium oxide support.”  The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is a required part of the claimed invention or an optional feature. For the purpose of examination, the limitation at issue is interpreted as follows: “a supportcomprising an aluminium oxide support.”  
Claims 2-11 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 2 recites “a support, preferably an aluminium oxide support” at line 5. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is a required part of the claimed invention or an optional feature. For the purpose of examination, the limitation at issue is interpreted as follows: “a supportcomprising an aluminium oxide support.”  

Claim 2 recites “this stream of material contains less 1-butene and 2-butene compared with the C4 stream.” It is unclear what “this stream of material” is in reference to. For the purpose of examination, the limitation at issue is interpreted as follows: “the stream of material which is concentrated in isobutane and isobutene contains less 1-butene and 2-butene compared with the C4 stream.”

Claim 5 recites a broad range “between 20°C and 100°C” and also recites narrower ranges “preferably between 30°C and 80°C” and “in particular between 40°C and 70°C.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). It is unclear whether the narrower ranges are required part of the claimed invention. For the purpose of examination, the narrower ranges will not be considered.

Claim 6 recites a broad range “between 3 bar and 30 bar” and also recites narrower ranges “preferably between 5 bar and 20 bar” and “in particular between 7 bar and 16 bar.” It is unclear whether the narrower ranges are required part of the claimed invention. For the purpose of examination, the narrower ranges will not be considered.

Claim 7 recites a broad range “between 0.02 Nm3/h and 200 Nm3/h” and also recites narrower ranges “preferably between 0.1 Nm3/h and 50 Nm3/h” and “in particular between 0.5 Nm3/h and 5 Nm3/h.” It is unclear whether the narrower ranges are required part of the claimed invention. For the purpose of examination, the narrower ranges will not be considered.

Claim 8 recites “at least a portion of the bottom product from the rectification column” at line 2. Claim 8 is considered indefinite because it is unclear whether “the bottom product” is in reference to “a bottom product” in claim 1 (i) at line 18, (ii) at line 20, or (ii) at line 27. For the purpose of examination, the limitation “the bottom product” recited in claim 8 is interpreted as referring to “the bottom product” in claim 1 at line 27. 

Claim 9 recites a broad range “between 8% and 25%” and also recites narrower ranges “preferably between 10% and 20%” and “in particular between 12% and 15%.” It is unclear whether the narrower ranges are required part of the claimed invention. For the purpose of examination, the narrower ranges will not be considered.

Claim 11 recites a broad limitation “group 8, 9, or 10 of the periodic table of the elements” and also recites a narrower limitation “in particular palladium or platinum.” It is unclear whether the narrower limitation is a required feature of the claimed invention. For the purpose of examination, the narrower limitation will not be considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorbon et al. (US Pat. 6,215,036, cited in IDS dated 02/02/2021), in view of Podrebarac et al. (US Pat. 6,242,661). 
Regarding claim 1, Dorbon discloses a process comprising:
supplying a C4 stream (100 in Fig. 1) comprising 1-butene, 2-butene, isobutane, and isobutene (Table 1) and hydrogen stream (110) to an isomerization reactor (R1) comprising a catalyst comprising at least one noble metal of group VIII (which is active in hydrogenation) on an alumina support (col. 9, lines 36-43 and 61-62; col. 10, lines 13-19);
bringing the C4 stream and the hydrogen stream into contact with the catalyst in the isomerization reactor to isomerize 1-butene present in the C4 stream to 2-butene (col. 10, lines 19-23);
supplying a product stream (1) comprising less 1-butene in relation to the C4 stream (since 1-butene has been isomerized to 2-butene) from the isomerization reactor to a column (2) containing a rectification section (i.e. a distillation section above the feed point) (col. 10, lines 23-25); and
obtaining an overhead product (13) comprising isobutene and isobutane from the column (2) (col. 10, lines 43-53).
Dorbon does not explicitly disclose that the overhead product is sent to a second rectification column to separate the isobutane from the isobutene and obtain a bottom product comprising isobutene.
However, Podrebarac, which is drawn to a process for separating n-butenes from isobutene by isomerization of 1-butene, teaches recovering an overhead stream (111 in Fig) comprising isobutene and isobutane from a column (40) and passing said overhead stream to a splitter for separation of isobutene and isobutane (col. 5, lines 1-40). Since isobutane has a lower boiling point (-11.7 °C), thus more volatile, than isobutene (-7°C), the splitter would be expected to produce a bottom stream comprising isobutene. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Dorbon by subjecting the overhead product (13) comprising isobutene and isobutane to a splitter (a second rectification column) to obtain a bottom product comprising isobutene, as suggested by Dorbon, because (i) Dorbon discloses producing an overhead stream comprising isobutene and isobutane, (ii) Podrebarac suggests separating an overhead stream comprising isobutene and isobutene in a splitter to obtain a bottom stream comprising isobutene, and (iii) this involves application of a known technique to further purify a desirable product (isobutene). 

Regarding claim 5, Dorbon teaches that the isomerization reactor is conducted at a temperature between 10 °C and 150°C (col. 4, lines 21-22). The claimed temperature of “between 20°C and 100°C” falls within the range disclosed by Dorbon, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 6, Dorbon teaches that the isomerization reactor is conducted at a pressure between 4 and 40 bar (col. 4, lines 19-20). The claimed temperature of “between 3 bar and 30 bar” falls within the range disclosed by Dorbon, and is considered prima facie obvious.

Regarding claim 7, Dorbon does not explicitly teach that the flow rate of hydrogen per t/h of the C4 stream is between 0.02 Nm3/h and 200 Nm3/h. However, Dorbon discloses that H2/hydrocarbon molar ratio is usually adjusted in such a way as to produce sufficient isomerization of 1-butene into 2-butene with limited formation of alkanes (col. 4, lines 22-27). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the flow rate of hydrogen and arrive at a flowrate that at least overlaps with the claimed range since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 11, Dorbon teaches that the catalyst may comprise ruthenium, rhodium, palladium, osmium, iridium, platinum, or nickel, which correspond to group 8, 9, or 10 of the periodic table of the elements (col. 9, lines 36-43).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dorbon et al. (US Pat. 6,215,036, cited in IDS dated 02/02/2021), in view of Podrebarac et al. (US Pat. 6,242,661), as applied to claim 1, and further in view of Sinnott (“2.14 Recycle Processes.” Chemical Engineering Design, Fourth ed. Vol. 6, 2005, 50).
Regarding claim 8, Dorbon, in view of Podrebarac, teaches the process of claim 1, as discussed above.
Dorbon/Podrebarac does not explicitly teach that at least a portion of the bottom product from the column (2) is supplied to the C4 stream as a recycle stream.	
	However, it should be noted that the bottom product from the column (2) contains residual isobutene and 1-butene (see Table on col. 16). Furthermore, it is generally known in the art that “if the conversion of a valuable reagent in a reaction process is appreciably less than 100 percent, the unreacted material is usually separated and recycled,” as taught by Sinnott (pg. 50, “2.14 RECYCLE PROCESSES”). 	
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Dorbon process by supplying at least a portion of the bottom product from the column (2) to the C4 stream as a recycle stream, because (i) the bottom product contains residual isobutene and 1-butene (see Table on col. 16), (ii) one would have been motivated to recycle a portion of the bottom product such that the residual isobutene is separated as part of the overhead stream from the column (2) and residual 1-butene further isomerized to 2-butene, and (iii) this merely involves application of recycling unreacted reagents to increase product yield and/or purity.

Citation of Pertinent Prior Art
Gewartowski (US Pat. 4,410,754) discloses a process comprising: supplying a stream (7 in Fig.) concentrated in isobutane and isobutene, obtained/derived from a C4 stream (1) comprising 1-butene, 2-butene, and isobutene, and saturate hydrocarbons (isobutane), and a hydrogen stream (8) to an isomerization reactor (10), wherein the isomerization reactor comprises a catalyst comprising a group VIII metal on an alumina support (col. 2, line 50 – col. 3, line 10; col. 5, lines 26-30); bringing the stream (7) concentrated in isobutane and isobutene and the hydrogen stream (9) into contact with the catalyst in the isomerization reactor (10) to isomerize 1-butene present in the stream concentrated isobutane and isobutene to 2-butene (col. 3, lines 10-16); supplying a product stream (11) comprising less 1-butene in relation to the stream (7) concentrated in isobutane and isobutene from the isomerization reactor (10) to a first column (12) (col. 3, lines 16-21); providing a stream (23) concentrated in isobutene as an overhead of the column (12) (col. 3, lines 21-26); and supplying the stream (23) concentrated in isobutene to a second column (20) to obtain a high purity isobutene stream (21) (col. 3, lines 27-47).

Allowable Subject Matter
Claims 2-4 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious the operation of “a further rectification column” as recited in claim 2. Furthermore, no prior art of record teaches or makes obvious the claimed limitation “wherein the stream of material which is concentrated in isobutene is separated from the rectification column via aside stream, wherein between 8% and 25% of the total separation stages of the rectification column are below the separation stage in which the side stream is located,” as recited in claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772